Citation Nr: 0016121	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  96-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active military service from December 1950 to 
October 1954.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Cheyenne, Wyoming.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The record shows that the veteran in June 1996 requested a 
Board hearing in Washington, D.C.  He was advised that the 
hearing was scheduled for July 2000.  The RO in June 2000 
advised the Board that the veteran desired to change the 
location for his hearing to the RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO at this time for the following 
development:

The RO should have the veteran clarify 
whether the change of venue for the 
hearing means he now desires a hearing 
before RO personnel rather than a Board 
hearing at this time.  If so the RO 
should proceed accordingly.

If the veteran indicates that he intends 
to have a Board hearing, the RO should 
schedule a hearing before a travel Member 
of the Board.  The appellant should be 
advised of the hearing schedule and 
scheduled for a hearing that, to the 
extent possible, accommodates any request 
the appellant may have regarding time or 
date of appearance.  He should be 
informed of the consequences of failing 
to appear for the hearing.  

All communications with the appellant 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder.  

Alternatively, if the RO is able to 
schedule a videoconference hearing, the 
RO should ascertain whether the appellant 
is willing to accept a videoconference 
hearing in lieu of a Travel Board 
hearing.  If the appellant affirmatively 
responds to this communication, in 
writing, then such a hearing should be 
scheduled and the appellant provided with 
adequate notification of the time and 
place.  All communications with the 
appellant regarding the scheduling of the 
video- conference hearing should be 
documented in the claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until so notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


